 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 320Norton Healthcare, Inc., d/b/a Norton Audubon Hospi-tal and Nurses Professional Organization, affili-ated with the United Nurses of America, Ameri-can Federation of State, County, and Municipal Employees, AFLŒCIO.  Cases 9ŒCAŒ37404 and 9ŒCAŒ37933 September 30, 2002 DECISION AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT On October 31, 2001, Administrative Law Judge Irwin H. Socoloff issued the attached decision.  The Respondent filed exceptions, a supporting brief, and a reply brief.  The General Counsel filed an answering brief. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order2 as modified below.                                                                                                                                                        1 The Respondent has excepted to some of the judge™s credibility find-ings.  The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.  In addition, some of the Respondent™s exceptions imply that the judge™s rulings, findings, and conclusions demonstrate bias and prejudice.  On careful examination of the judge™s decision and the entire record, we are satisfied that the Respondent™s contentions are without merit. In adopting the judge™s finding that, between August 11, 1999, and mid-September 2000, the Respondent unlawfully refused to employ Wilma McCombs in a certified nursing assistant type position, Member Bartlett does not rely on the Respondent™s general statements expressing its opposition to the Union as evidence of animus.  He recognizes that Board precedent, which by practice remains controlling absent a three-Member Board majority to overrule it, permits reliance on such state-ments as evidence of animus.  However, in agreement with several circuit courts of appeals, he would find that Sec. 8(c) of the Act prohibits the Board from relying on such lawful statements as evidence of either an unfair labor practice or animus.  See, e.g., NLRB v. Lampi, 240 F.3d 931, 936 (11th Cir. 2001); Carry Cos. of Illinois v. NLRB, 30 F.3d 922, 927 (7th Cir. 1994).  See also Ross Stores, Inc. v. NLRB, 235 F.3d 669, 676 (D.C. Cir. 2001) (Henderson, J., writing separately) (listing additional cases).  Nor does Member Bartlett rely on the unfair labor practices of the Respondent™s predecessor as evidence of the Respondent™s union animus.  Member Cowen agrees with Member Bartlett in both respects.  See his partial dissent and partial concurrence at fn. 3. In finding antiunion animus, Member Liebman finds it unnecessary to rely on the unfair labor practices of the Respondent™s predecessor.  Fur-ther, Member Liebman finds it unnecessary to rely on the Respondent™s statements opposing the Union in finding antiunion animus, but she ob-serves that, as a general matter, such statements may properly be consid-ered as background evidence of animus.  See, e.g., Tim Foley Plumbing, 337 NLRB 328, 329 fn. 5 (2002), and cases cited therein. 2 We have modified the judge™s recommended Order to omit a re-quirement that the Respondent offer McCombs a 1.0 (full-time) patient support associate position (also referred to as patient care associate (PCA) position) or, if one does not exist, a substantially equivalent position.  It is undisputed that the Respondent offered McCombs a 1.0 PCA position on Contrary to our dissenting colleague, we agree with the judge that the Respondent violated Section 8(a)(1) by co-ercively interrogating employee Maryann King about her union sentiments and those of other employees. The facts, in brief, are as follows.  Since 1999, King had been employed by Respondent as a registered nurse (RN), under the supervision of Nurse Manager Kim Blair.  As an open union supporter, King regularly wore union insignia at work. In August 2000, King was in Blair™s office for her per-formance evaluation.  Following the evaluation, Blair stated that she had noticed that King was wearing a union button and she guessed that meant Blair supported the Union.  King responded affirmatively.  Blair next asked if King was unhappy with her job.  When King replied that she loved her job, Blair then probed King for the reason for the button.  King answered that the nurses had several issues.  Not letting the matter drop, Blair pressed King to specify the issues with which the Union could help.  King mentioned both the mandating of work3 and a pension plan.  In response, Blair queried whether King believed the Union would be able to help with the mandating of work ﬁif there™s nobody to put in the job.ﬂ  Blair also asked King what she knew about the level of union support among the other employees.  Blair indicated that she had observed several employees wearing union buttons, and she asked King if the Union had enough votes, at that time, to win an election.  Although King testified that she did not feel threatened or intimidated by Blair™s questions, she subsequently stopped wearing her union button, as a result of the controversy it caused. Under Board law, it is well established that interroga-tions of employees are not per se unlawful, but must be evaluated under the standard of ﬁwhether under all the circumstances the interrogation reasonably tended to re-strain, coerce, or interfere with rights guaranteed by the Act.ﬂ4  In making that determination, the Board considers  September 15, 2000, an issue that was fully litigated at the hearing in this case.  Cf. Transportes Hispanos, Inc., 332 NLRB 1266, 1266 fn. 2 (2000) (adopting the judge™s recommendation that Respondent offer instatement to discriminatees only to extend it had not already done so).  Member Cowen agrees with this aspect of the decision.  See his partial dissent and partial concurrence at fn. 1.  Member Liebman concurs.  She observes that the General Counsel, in asserting that the effect of the reinstatement offer should be decided in the compliance proceeding, has not argued that the offer was invalid in any respect.  Cf. Krist Oil Co., 328 NLRB 825, 827Œ830 (1999) (discussing circumstances, such as Respondent™s bad faith, in which facially valid reinstatement offer will not toll backpay). We shall substitute a new notice in accordance with our recent deci-sion in Ishikawa Gasket America, Inc., 337 NLRB 175 (2001). 3 Although the phrase ﬁmandating of workﬂ is not defined in the re-cord, the Charging Party™s posthearing brief indicates that it is mandated overtime. 4 Rossmore House, 269 NLRB 1176, 1177 (1984), affd. sub nom. Ho-tel Employees Union, Local 11  v. NLRB, 760 F.2d 1006 (9th Cir. 1985). 338 NLRB No. 34  NORTON AUDUBON HOSPITAL 321such factors as the background, the nature of the informa-
tion sought, the identity of the questioner, the place and 
method of interrogation, and whether or not the employee 
being questioned is an open and active union supporter.
5We agree with the judge th
at, under the totality of the 
circumstances test set forth in 
Rossmore House, supra, Blair™s questioning of King was coercive.  Although King 

was an open union supporter, as the judge observed Blair™s 
questioning of King took place in Blair™s office after dis-cussion of King™s performance evaluation; King was not 
advised of any legitimate reason for the questioning; and 
she was given no assurances th
at she need not answer the 
questions or that she would not be subject to retaliation as 

a result of her answers.
6  That the interrogation occurred 
immediately following King™s performance evaluation 
added to its potential coercive effect, because the circum-
stances reasonably suggested that King™s future evalua-
tions might be adversely affected by continuing support 

for the Union.7  Further, the interrogation occurred against 
a background of other unfair la
bor practices committed by 
the Respondent in its effort to avoid unionization.  In addi-
tion to the other unfair labor practices in this case, in the 
1998Œ1999 period preceding the events at issue, the Re-
spondent, among other things, prohibited employees from 
engaging in solicitation activities without its prior consent, 
implemented a no-solicitation rule for the purpose of inter-
fering with employees™ organizational rights, and prohib-
ited employees from engaging in solicitation in nonpatient 
care areas.  Further, the fact th
at Blair™s questions were not 
simply confined to King™s attitude toward the UnionŠbut 
addressed other employees™ support for the Union as 
wellŠadds to the coercive nature of this interrogation.
8                                                          
                                                           
5 Rossmore House
, supra at 1178 fn. 20 (applying factors to open and 
active union supporters); see also 
Sunnyvale Medical Clinic
, 277 NLRB 
1217 (1985) (applying 
Rossmore House
 standards to questioning of em-
ployees who are not open union supporters ); 
Kellwood Co., 299 NLRB 
1026 (1990), enfd. mem. 948 F.2d 1297 (11th Cir. 1991). 
6 Contrary to the dissent, we agree with Board precedent that the ab-
sence of assurances that the questions 
did not have to be answered or that 
reprisals would not take place is a fact
or tending to establish the existence of coercive circumstances.  See, e.g., 
Multi-Ad Services, 331 NLRB 1226, 
1228 (2000), enfd. 255 F.3d 363, 372 (7th Cir. 2001); 
Stoody Co., 320 
NLRB 18, 19 (1995) (questioning of 
an open union supporter about the 
employee™s union sympathies by a supervisor in the supervisor™s office 

with no proper reason or assurances given concerning the questioning 
against a background of unfair labor practices was coercive); 
C.S. Tele-com, Inc., 336 NLRB 1193, 1193 (2001).  
7 See Electrical South, Inc.
, 327 NLRB 270, 276 (1998) (in context of 
performance evaluation meeting, in
terrogation of employee whose union 
sentiments were unknown was coercive). 
8 See Cumberland Farms
, 307 NLRB 1479 (1992), enfd. 984 F.2d 556 
(1st Cir. 1993) (ﬁthe fact that the 
interrogators sought information about 
other employees and the organizing e
ffort in generalﬂ supports a finding 
that the interrogation was unlawful). Contrary to our colleague, we find Blair™s questions 
were neither casual nor nonthreatening.  Blair™s questions 
about King™s reason for wearing the union button if she 
was happy with her job and whether King thought the Un-
ion could help with mandating of work if there was no-
body to put in the job conveyed Blair™s disapproval of 
King™s union activities.  Further, contrary to our colleague, 

the fact that King was an open union supporter and that 
Blair was not a high-level supervisor does not, under all 
the circumstances discussed above, negate the coercive 
nature of Blair™s interrogation.
9  Finally, we reject our dis-
senting colleague™s contention that King™s truthful re-

sponse negates a finding of coercion.  Although an em-
ployee™s honest reply may support the inference that the 
interrogation did not inspire f
ear, the fact that King ceased wearing her union button following Blair™s questioning 
shows otherwise.  In sum, contrary to our colleague, we 
find that the Respondent violated Section 8(a)(1) by coer-
cively interrogating King. 
ORDER The National Labor Relations Board adopts the recom-
mended Order of the administrative law judge and orders 
that the Respondent, Norton Healthcare, Inc., d/b/a Norton 
Audubon Hospital, Louisville, Kentucky, its officers, 
agents, successors, and assigns, shall take the action set 
forth in the Order as modified. 
1.  Delete paragraph 2 (a) and reletter the respective 
subsequent paragraphs accordingly. 2.  Substitute the attached notice for that of the adminis-
trative law judge. 
 MEMBER COWEN, concurring in part and dissenting in part. 
Contrary to the majority, I would reverse the judge and 
dismiss the allegation that the Respondent violated Sec-
tion 8(a)(1) of the Act by coercively interrogating em-
ployee Maryann King about her union sympathies and 
those of other employees.  In the remaining respects, I 
agree with my colleagues™ d
ecision, except that my ra-
tionale for finding that the Respondent unlawfully failed 
to employ McCombs in a certified nursing assistant type 
position is set forth below. 
1.  I agree with my colleagues that the judge properly 
found that, between August 11, 1999 and mid-September 

2000, the Respondent unlawfully failed to employ Wilma 
McCombs in a certified nursing assistant type position, 
such as a patient support associate (PSA) or patient care 
associate (PCA).1  In adopting the judge™s finding, how-
 9 See, e.g., Stoody Co., supra at 19. 
1 In agreement with the majority, I would modify the judge™s recom-
mended Order to omit the recommendation that the Respondent offer 
McCombs a 1.0 PSA position or, if one does not exist, a substantially 
equivalent position. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 322ever, I rely only on the reasons stated below as establish-
ing sufficient animus. 
Wilma McCombs worked as 
an environmental service 
aide at Respondent™s facility since 1980.  Following the 
outsourcing of the environmental service department in 
March of 1999, McCombs sought to secure a full-time 
(1.0) position within the Norton system in order to retain 

her seniority.  Unable to obtain a 1.0 position during the 
first couple of months of the displacement, McCombs 
took advantage of the Respondent™s offer to pay for certi-
fied nursing assistant training for displaced environ-mental service employees, 
and she received a certifica-
tion from the state in June of 1999.  Thereafter, she sub-
mitted several applications for open PCA positions.  It 
was not until September 2000,
 following the reinstate-ment of the environmental service department employees 
as Respondent™s employees, that McCombs was offered 
a 1.0 PCA position. 
Evidence of the Respondent™s discriminatory motiva-
tion is found in the facts that (1) there was a consistent 
need for PCAs during the relevant time period, (2) the 
Respondent was having a severe problem retaining 
PCAs, (3) the Respondent had a stated policy giving 
preference to the outsourced environmental service de-
partment employees for open PCA positions, and (4) 
McCombs was undisputedly qualified for a PCA posi-
tion.  Further, the judge found, and the Respondent does 
not dispute, that the Respondent informed McCombs that 
her application for PCA positions would remain on file 
for 2 years and that it was unnecessary for her to submit 
further applications for any PCA position.  However, 
McCombs only got two interviews during the relevant 
time period, neither of which led to an offer. 
Moreover, in excepting to the judge™s finding that at 
least eight of the individuals hired for PCA positions 
were less qualified than McCombs, the Respondent con-
tends that there was no evid
ence that McCombs applied 
for the PCA vacancies for which these eight hirees ap-
plied.  The Respondent™s assertion is clearly inconsistent 
with the fact that it told McCombs that she no longer 
needed to apply for PCA positions.  In this regard, the 
Respondent™s demonstrably false reason for not offering 
McCombs a PCA position is further evidence of the Re-
spondent™s discriminatory motivation.
2  I therefore affirm 
the judge™s finding that the Respondent™s refusal to em-
                                                          
                                                           
2 The Board has held that where a respondent™s asserted reason for an 
action is found to be false, the inference is that the respondent was at-
tempting to conceal an unlawful motive.  
Shattuck Denn Mining Corp., 151 NLRB 1328 (1965), enfd. 362 F.2d 466 (7th Cir. 1966). 
ploy McCombs in a PCA position violated Section 
8(a)(3) and (1) of the Act.32.  Contrary to my colleagues, I would dismiss the 
8(a)(1) allegation involving the alleged interrogation of 
Maryann King in August 2000. 
The relevant facts are these. Maryann King had 
worked at Respondent™s facility since 1999 as a regis-
tered nurse (RN).  King was an open union advocate, 
who regularly wore union buttons at work.  King was in 
her supervisor Kim Blair™s office in August 2000, for her 

employee rating.  After Ki
ng received the evaluation, Blair said that she observed that King was wearing a un-

ion button, and commented that ﬁI guess that means 
you™re for the Union.ﬂ  King re
plied, ﬁyes.ﬂ  Blair then asked King if she was unhappy with her job.  King an-
swered that she loved her job.  Blair subsequently ques-
tioned King why she was wearing the button and King 
responded that there were a lot of issues for nurses.  Blair 

next inquired about the issues King felt the Union could 
address.  King responded, listing two issues, mandating 
of work and a pension plan.  
Blair also stated that she had noticed other employees wearing buttons and que-
ried King whether she thought the Union could win an 
election at that time.  Accord
ing to King, she did not feel 
threatened or intimidat
ed by the questions. 
I agree with my colleagues th
at the applicable test for 
determining whether the questioning of an employee 
constitutes an unlawful interrogation is the totality of the 
circumstances test adopted by the Board in 
Rossmore House, 269 NLRB 1176, 1177 (1984), affd. sub nom. 
Hotel Employees Local 11 v. NLRB, 760 F.2d 1006 (9th 

Cir. 1985).  Contrary to my colleagues, I find that Blair™s 
inquiry was not coercive under this test. 
 3 With respect to the Respondent™s statements opposing the Union, I 
would not, in any circumstance, rely 
on such statements as evidence of 
animus.  The statements are protected
 by Sec. 8(c) of the Act, which 
provides that if a statement is not a threat or a promise, the statement is 
not an unfair labor practice and it ca
nnot ﬁbe evidence of an unfair labor 
practice under any provision of this Act.ﬂ  In 
Medeco Security Locks, Inc. v. NLRB, 142 F.3d 733 (4th Cir. 1998), the Fourth Circuit stated that 
ﬁSpeech protected by [Sec. 8(c)] cannot
 be used by the General Counsel 
to establish an employer™s anti-union animus.ﬂ  Id. at 744.  The Court 

reasoned that otherwise an employe
r™s lawful antiunion speech would be 

chilled by the fear the Board could use it to show antiunion motivation. 
Id., quoting
 Alpo Pet Foods v. NLRB
, 126 F.3d 246, 252 (4th Cir. 1997).  
I agree with the Circuit™s conclusion that ﬁThis impermissible result 
would completely undermine § 8(c) by rendering its protection an empty 
promise.ﬂ  Id.  See also 
B E & K Construction v. NLRB
, 133 F.3d 1372, 
1375Œ1377 (11th Cir. 1997); 
Holo-Krome Co. v. NLRB
, 907 F.2d 1343, 
1345Œ1347 (2d Cir. 1990). Because, as a general matter, I do not consider 
the unfair labor practices of a respondent™s predecessor as evidence of animus, I would not rely on the same here. 
Finally, I find it unnecessary to pass on the judge™s finding discrediting 
the testimony of Kim Blair and Tammy McClanahan concerning their 
respective reasons for not offering McCombs a PCA position. 
 NORTON AUDUBON HOSPITAL 323First, King, was an active union adherent, who openly 
declared her support by wearing a union button to work.
4Second, the evidence shows that Blair™s inquiries were 
brief and casual.  Although the setting was formal, the 
conversation itself contained no expression of displeas-
ure or antagonism toward the Union.  There is no evi-
dence that Blair™s manner or tone of voice was threaten-

ing or hostile.  Nor could her questions reasonably be 
understood as an attempt to obtain information on which 
to base disciplinary action.
5  Instead, Blair™s general 
questions were nonthreatening 
in nature and were de-
signed to encourage a dialogue regarding King™s con-
cerns.6  Third, King truthfully responded to Blair™s ques-
tions, thus indicating that she was not intimidated or 
threatened by them.  Fourth, Blair did not follow up on 
her questioning. 
                                                          
                                                           
4 In 
Rossmore House
, supra, the Board overruled prior precedent estab-lishing a per se rule concerning the 
interrogation of open union support-
ers.  Id. at 1177.  In doing so, the Board noted that to find that mere casual 
questioning about union-related matters
 violated the Act ﬁignore[d] the 
realities of the workplace.ﬂ  Id. The Board found that the front-line super-
visors™ casual and spontaneous que
stions about an employee™s union 
activities, in direct response to the employee™s voluntary self-
identification with the union were noncoercive under the totality of the 
circumstances, including the fact that the employee was an open union 

supporter.  See also 
Keystone Lamp Mfg. Corp
., 284 NLRB 626 (1987), 
enfd. mem. 849 F.2d 601 (3d Cir. 1988), cert. denied 488 U.S. 1041 
(1989) (no violation where managers
 questioned active union supporters, 
who openly wore union buttons at work, why they were wearing buttons).  
5 Stoody Co., 320 NLRB 18, 19 (1995), cited by the majority, is clearly 
distinguishable.  In that case, an employee was questioned by a high-level 
supervisor immediately following an argument, which led to the em-
ployee being disciplined.  In contrast
, King was questioned by a low-level 
supervisor following a satisfactory performance evaluation. Additionally, 
the prior unfair labor practices
 cited by the majority do not support a 
finding of coercion, as they are unrel
ated and for the most part, occurred 
at a substantially earlier time.  
Further, I reject my colleagues™ and the judge™s reliance on the facts 
that King was not informed of any 
legitimate reason for the questioning, 
and she was not assured that she did not
 have to answer the questions or 
that there would be no reprisals against her for her responses, to support a 
finding of coercive interrogation.  Wh
ile such assurances may diminish 
the effect of an otherwise coercive
 interrogation, the absence of assur-
ances does not create a coercive envir
onment that otherwise is absent.  

Thus, I would not consider lack of a
ssurances as affirmative evidence of a 
coercive interrogation. 
6 See Santa Rosa
 Blueprint Service
, 288 NLRB 762 (1988) (em-
ployer™s general inquiry to open uni
on supporters regarding what they 
hoped to gain from the union that 
was not accompanied by threats or 
promises found non-coercive).  
The majority speculates that Blair™s 
question as to whether ﬁ the Union 
could assist with mandating of work if
 there was nobody to put in the jobﬂ 
would reasonably lead an employee to
 believe that Blair disapproved of 
union activity.  To the contrary, I view Blair™s comment as a reasonable 
attempt to highlight the scheduling 
problems faced by the Respondent. In 
addition, I disagree with the majority™s reliance on Blair™s inquiry con-
cerning other employees to further support a finding of coercion.  In my 

view, merely questioning an open union supporter generally about the 
extent of union support, without probi
ng the views of specific individuals, 
is not coercive. Fifth, regarding the identity of the questioner here, 
Blair was a relatively low-level supervisor.
7  Finally, 
although the questioning occurred in a formal atmos-
phere, this factor, standing alone does not transform oth-
erwise innocuous questions into an unlawful interroga-
tion. 
For all these reasons, I disagree with my colleagues™ 
and the judge™s findings that Respondent™s questioning 
of King was coercive. 
 APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we 
violated Federal labor law a
nd has ordered us to post and 
obey this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT advise you that discussions regarding the 
Union are prohibited during worktime, while other non-
work related discussions are permitted. 
WE WILL NOT interrogate you regarding your union 
sympathies and those of other employees. 
WE WILL NOT refuse to employ individuals in patient 
support associate positions because of their union or other protected concerted activities. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in the exercise of your rights 
guaranteed you in Section 7 of the Act. 
WE WILL make Wilma McCombs whole for any loss of 
earnings and other benefits suffered as a result of the 

discrimination against her, plus interest. 
NORTON HEALTHCARE, INC., D/B/A NORTON AUDUBON HOSPITAL  Donald A. Becher, Esq., for the General Counsel. Kay Tillow, of Louisville, Kentucky, for the Charging Party.
  7 See, e.g., Chairman Hurtgen™s dissent in 
Clinton Electronics Corp
., 332 NLRB 479, 483 (2000) (relying in part on the fact that the questioner 
was a low-level supervisor in finding 
that the interrogation was lawful); cf. 
C.S. Telecom, Inc., 336 NLRB 1193, 1193 (2001) (finding coercive 
interrogation where employee was questioned by high-ranking company 
official). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 324Grover C. Potts Jr., Esq
., of Louisville, Kentucky, for the Re-
spondent.  DECISION STATEMENT OF THE CASE IRWIN 
H. S
OCOLOFF, Administrative Law Judge.  Upon charges filed on February 11,
 2000, and September 19, 2000, by Nurses Professional Organiza
tion, affiliated with the United Nurses of America, American Federation of State, County and 
Municipal Employees, AFLŒCIO, 
herein referred to as the Union, against Norton Healthcare, Inc. d/b/a Norton Audubon 
Hospital, herein called the Res
pondent, the General Counsel of the National Labor Relations Board, by the Regional Director 

for Region 9, issued a Consolidated Complaint dated January 
10, 2001, alleging violations by the Respondent of Section 
8(a)(3) and (1) and Section 2(6) and (7) of the National Labor 
Relations Act, as amended, herein called the Act.  The Respon-
dent, by its Answer, denied the commission of any unfair labor 
practices. 
Pursuant to notice, trial was held before me in Louisville, 
Kentucky, on April 4 and 5, 2001,
 at which the General Coun-sel and the Respondent were re
presented by counsel and all 
parties were afforded full opportunity to be heard, to examine 
and cross-examine witnesses and 
to introduce evidence.  There-
fore, the parties filed briefs which have been daily considered. 
Upon the entire record in this case, and from my observa-
tions of the witnesses, I make the following: 
FINDINGS OF FACT I.  JURISDICTION
 The Respondent, a corporation, is engaged in the operation 
of a hospital in the Louisville, Kentucky area, which provides 
acute medical care.  During the year preceding issuance of the 
Consolidated Complaint, a repr
esentative period, the hospital, in conducting its operations, derived gross revenues in excess 
of $250,000, and purchased and received, at its Louisville, Ken-
tucky locale, goods valued in excess of $50,000, directly from 
suppliers located outside the Commonwealth of Kentucky.  I 
find that the Respondent is an employer engaged in commerce 
within the meaning of Section 2(
2), (6) and (7) of the Act and a health care institution within th
e meaning of Section 2(14) of 
the Act. II.  LABOR ORGANIZATION The Union is a labor organization within the meaning of Sec-
tion 2(5) of the Act. III.  THE UNFAIR LABOR PRACTICES A.  Background The Nurses Professional Organization (NPO) actively has 
sought to organize the registered nurses and other employees 
working at Audubon Hospital since 1989, when the hospital 
was owned by Humana, Inc., and was known as Humana 
Audubon.  By 1994, following a series of corporate mergers 
and divestitures, control of Audubon had passed to Colum-
bia/HCA Healthcare Corporation.  The hospital was thereafter 
purchased by the Respondent, unde
r the name Alliant Health 
System, Inc., on September 1, 
1998, and, now, is operated by 
the Respondent as Norton Audubon Hospital. In Audubon Regional Medical Center,1 the Board found that, 
while owned and controlled by Columbia/HCA, during the 
1994 to 1996 period, the hospital engaged in numerous and very serious violations of Sec
tion 8(a)(1), (3) and (4) of the Act, including discharging and otherwise discriminating against 
employees because of their union and other protected concerted 
activities and because of their assistance in Board proceedings; 
attempting to discourage employees™ union support by an-
nouncing a wage increase and new and increased benefits; stat-
ing that it would not negotiate if the employees selected a union 
to represent them; threatening employees with plant closure or 
sale, job and benefit loss and other adverse consequences if the 
employees selected a union; so
liciting employee grievances and 
promising to adjust them in 
order to dissuade employees from 
supporting the Union; discrimina
torily enforcing posting rules 
affecting union campaign literature.  The Board, contrary to the 
administrative law judge, declined to issue a bargaining order 
in that case solely due to the 
subsequent change in ownership and management, employee turnove
r and the passage of time.  
On June 6, 2000, the Board adopted the decision of Judge Leo-
nard Wagman,2 finding that, in the 1998 and 1999 period, fol-
lowing the transfer of Audubon to the Respondent, the hospital, 
and Norton™s nearby facility, Norton Hospital, engaged in vio-
lations of Section 8(a)(1) of the Act by issuing a written warn-
ing to Registered Nurse (RN) 
Susan Yost for having engaged, on February 23, 1999, in protected concerted activity, namely, 

searching for an employee to be interviewed by the local news-
paper regarding Norton™s planned outsourcing of the house-
keeping services at its facilities; prohibiting employees from 
engaging in solicitation activities without its prior approval; promulgating a no-solicitation rule for the purpose of interfer-
ing with employees™ organizational rights; prohibiting employ-
ees from engaging in solicitation in non-patient care areas; 

prohibiting off-duty employees 
from engaging in solicitation, or distribution of literature, anywhere on its property. 
In the instant case, the Genera
l Counsel contends that, be-tween August 11, 1999, and mid-September, 2000, the Respon-
dent violated Section 8(a)(3) and (1) of the Act by refusing to 
employ an individual, Wilma McCombs, in a certified nursing 
assistant type position, such as a patient support associate 
(PSA) or patient care attendant (PCA), because of her known union activism, and because she engaged in other protected 
concerted activities.  The Respondent argues that it filled open 
positions of this type utilizing lawful criteria, and that it acted, 
in that regard, without consid
eration of McCombs™ union sym-
pathies or protected conduct.  Also at issue is whether the hos-
pital violated Section 8(a)(1) of the Act by advising an em-
ployee that discussions regarding the Union were prohibited 
during worktime, while other non-work related discussions were permitted, and by interroga
ting an employee regarding her 
union sympathies and those of other employees. 
                                                          
 1 331 NLRB 374 (2000). 
2 Norton Healthcare, Inc.
, JDŒ56Œ00 (2000). 
 NORTON AUDUBON HOSPITAL 325B.  Facts3 and Conclusions 1.  Worktime discussions regarding the Union Martha Ann Hurst, an RN, has been employed at Audubon 
Hospital since 1981, and works as a staff nurse in the Respon-
dent™s cardiovascular unit under the supervision of clinical manager Kim Blair, a statutory s
upervisor.  Hurst, now an NPO 
vice-president, was, in the summer of 2000, a member of its 
executive board.  She testified that, early in July, 2000, Blair 
called her into the office and told Hurst that she, Blair, had 
gotten word that Hurst was ﬁtalking about the Union" at the 
nurses station.  Hurst responded, stating that she had not done 
so and that she knew better than to do that.  Hurst said that if 

someone asked her a brief question, she would give a brief 
reply and, then, ask the other person to leave.  According to 

Hurst, Blair then stated that it had been called to her attention 
that Hurst was talking about the Union in the lounge, also, an 
area not related to patient care.  Hurst answered, saying that she 
had a right to talk about any subject in the lounge.  Blair stated 
that Hurst ﬁcould not talk about the Unionﬂ during report time. Report time is a one-half hour period, on the clock, during 
which the care of patients is divided among the nurses and, in 
the cardiovascular unit, the incoming shift of nurses reviews the 
patient cardexes, as updated by the outgoing shift, to learn of 

patient histories and new situations and needs.  The incoming nurses may also ask questions of those who worked the previ-

ous shift.  Report time, in the cardiovascular unit, generally 
takes place either at the nurses station, a public area where patients and others may appear, or in the lounge or break room, 
a private space not accessible to patients and others.  There is 
substantial record evidence estab
lishing that, during this period, 
and during worktime, generally, em
ployees discuss all sorts of 
non-work related subjects.  Prior to Blair™s admonition to Hurst, 
the hospital had not sought to lim
it the topics open for discus-sion. Blair, in her testimony, stated that she told Hurst that she, 
Blair, had received complaints from two nurses that they had 
been approached by Hurst concerning the NPO, during work-
time, one at the nurses station and one in the lounge during 
report time.  Those nurses felt that
 they were being harassed.  
Blair instructed Hurst that ﬁyou can discuss NPO during break, 
lunch, off hours, parking lot, whatever, but during working 
hours which is 6:45 in the morning, that is work hours because 
you™re getting report, or in the middle of the nurses station 
when someone™s trying to work, she cannot do it.ﬂ 
As the undisputed record evidence establishes that the Re-spondent permits its employees to discuss non-work related 
matters, without limitation, during working time, Blair™s in-struction to Hurst, to refrain from talking about the Union, and 
only the Union, during worktim
e, was discriminatory and 
unlawful.  An employer may not prohibit the discussion of 
                                                          
                                                           
3 The fact-findings contained here
in are based upon a composite of 
the documentary and testimonial evid
ence introduced at trial.  Where 
necessary to do so, in order to reso
lve significant testimonial conflict, 
credibility resolutions have been set 
forth, infra.  In general, I found 
Wilma McCombs, the alleged discrimi
natee, a forthright and believable 
witness in possession of a clear recoll
ection of events, and I have relied 
upon her testimony. 
unionization, on worktime, while, 
without concern, it permits discussion of all other subjects.4  I find that, by the foregoing 
conduct, the Respondent, by its s
upervisor, Blair, violated Sec-tion 8(a)(1) of the Act. 2.  Interrogation Maryann King has worked at Norton Audubon since 1999, 
as an RN, under the supervision of Blair.  King openly has 
supported the Union and has regularly worn NPO insignia at 
work.  She testified that in August, 2000, she was in Blair™s 
office to receive her employee rating, or evaluation.  Blair™s 
evaluation of King was satisfactory to the employee and, once 
completed, the supervisor turned
 to a different subject.  She 
told King that she, Blair, noticed that King was wearing a union 
button and that ﬁI guess that that means you™re for the Union.ﬂ  
When King said, yes, Blair 
asked if King was unhappy at 
Audubon.  King replied, stating that, in fact, she loved her job.  
Blair then asked, ﬁ[W]ell, what would be the purpose of wear-
ing the union button?ﬂ  King said that there were a lot of issues 
for nurses.  Blair pressed on, asking King what, in particular, 
she thought that the Union could help with.  King listed man-

dating of work, as well as a pension plan.  Blair then asked 
King if she thought the Union would be able to help with man-
dating ﬁif there™s nobody to put in the job.ﬂ  King answered that 

there wasn™t anyone trying to re
medy the matter and, possibly, 
the Union could do that.  Blair next stated that she noticed that 
a lot of the employees were 
wearing buttons and she asked King if the employee thought ﬁthat the Union would pass if it 
were voted on right now.ﬂ  King said that she was not sure.  
King further testified that, while she did not feel threatened or 

intimidated by the questioning, she no longer wears union in-
signia to work, due to the controversy it created.  Blair testified 
about her August, 2000, meeting 
with King in much less de-tailed fashion but, nonetheless, essentially confirmed King™s 
version of events. An employer™s questioning of open and active union sup-
porters about their union sentiments, in the absence of threats or 
promises of benefit, does not necessarily violate Section 8(a)(1) 
of the Act.  The test is whether, under all the circumstances, the 
interrogation reasonably tends to restrain, coerce or interfere 
with statutory rights.  To support a finding of illegality, the 
words themselves, or the context in which they are used, must 
suggest an element of coercion or interference.5Here, King, an open union supporter, was questioned in her 
supervisor™s office immediately after receiving her employee 
evaluation.  She was not informed of any legitimate purpose for 
being asked whether, and why,
 she favored the Union, and about the degree of union suppor
t among the employees, gener-
ally.  Likewise, Blair did not assure King that she need not 
answer the questions or that reprisals would not be taken 
against her regardless of her an
swers.  The interrogation oc-curred following other serious employer unfair labor practice 

conduct.  In these circumstances, I find and conclude that 
Blair™s questioning of King, c
oncerning her union sympathies 
 4 Teksid Aluminum Foundry
, 311 NLRB 711, 713 (1993). 
5 Rossmore House
, 269 NLRB 1176 (1984). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 326and those of other employees, was coercive, and violative of 
Section 8(a)(1) of the Act.63.  Wilma McCombs 
Wilma McCombs has worked at Audubon Hospital since 
1980, through the various changes in ownership.  She is em-
ployed as an environmental serv
ice aide, responsible for clean-
ing and sanitizing patient rooms,
 preparing beds for incoming 
patients and cleaning work areas.  McCombs is a member of 
the NPO executive board, the only union officer who is not a 
nurse.  Through the years, including 1999 and 2000, she has 
leafleted in support of the Union in the hospital parking lots, distributed union authorization cards and pins to fellow em-

ployees and has, on a daily basis,
 worn union pins and, or, but-
tons to work.  McCombs was, and is, the only environmental 
service employee to engage in such open support for the Union. 
As part of a heightened campaign to obtain recognition as 
bargaining agent of the Audubon registered nurses from the 
new owner, Norton, the NPO asked the local government, Jef-
ferson County, in the fall of 1998, to withhold requested finan-
cial assistance to Norton until recognition was granted.  Thus, 
the NPO appeared at an October 13, 1998 meeting of the Jef-
ferson County Fiscal Court and argued that the $225 million in 
low interest, tax-exempt bonds that Norton Health care sought to have the Fiscal Court issue, should not be authorized.  
Among these who spoke for the NPO at the meeting, which was attended by the Respondent™s highest officials, was Wilma 

McCombs, who argued forcefully against the issuance of the 
bonds, absent recognition.  NPO™s activities in this regard, in-
cluding its statements before the 
Fiscal Court, and its picketing 
and other actions, received substantial local television and 

newspaper coverage.  Nonetheless, ultimately, the bond issue 
was approved. The Respondent expressed Audubon™s continued hostility 
toward the NPO in its written statements to employees and in 
its internal communications.  Thus
, by letter to employees dated 
January 26, 1999, signed by its president and chief executive 
officer, and its other top management people, Norton stated:  The NPO is also the same union that attempted to keep Nor-
ton Healthcare from being eligible for tax-exempt financing 
for the hospitals™ acquisition bond issue.  If the NPO had been 
successful, it could have increased costs up to $2,000 a day 
for years.  The clear result would have been less money for 
employee wages and benefits, s
upplies and equipment as well as higher costs to patients.  How could NPO™s actions in this 
regard have been in the best interests of nurses or patients? 
 By newsletter of April 28, 1999, again signed by Norton™s 

president, the employees were told: 
 [T]he NPO will not add value to our organization.  We be-

lieve a union will cause higher operational costs, less flexibil-
ity, rigid work rules and even the risk of job actions or strikes.  
We believe a union™s presence here will have a very serious 
impact on you and Norton Healthcare. 
 In its internal documents, fo
llowing acquisition, Norton noted:                                                            
 6 Multi-Ad Services, 331 NLRB 1226 (2000). 
In spite of the turnover among RNs since the 1994 
election, there remains a solid core of union supporters 
throughout nursing services with concentrated support in 
the critical care units, open heart unit, surgical services 
and 3 East. There is a significant number of RNs whose senti-
ments are unknown either because they are new to the fa-
cility, new to the unit, or have a new manager. 
There are a few LPNs who are identified as union sup-
porters, however, their scope of influence is limited.  At 
this time, there is no eviden
ce activity has spread to any 
other technical classifications. 
The managers perceive the PSAs
 and unit clerks to be vulnerable to the union message 
because of salaries and 
workload.  Active supporters were identified in mater-
nal/child services and 3 East.  However, there is no evi-
dence at this time of an organized effort among non-
professional employees.  [Emphasis supplied.] 
 On February 23, 1999, at meetings with employees and by 
internal hospital newsletter, the Respondent announced the 

outsourcing of its environmental services or housekeeping de-
partments with the functions thereafter to be performed by 
Crothall Healthcare, Inc.  It was further announced that Nor-
ton™s environmental service department employees would be-
come Crothall employees, as of 
March 21 of that year.  Those 
housekeeping employees, including 
McCombs, were assured, however, that, if they wished to remain Norton employees, they 
would be given preference for open positions for which they 
qualified, at Audubon Hospital and in the Norton hospital sys-
tem, and would thereby be able to retain their Norton seniority. 
When Kay Tillow, the Union™s director of organization, 
learned of the outsourcing, she asked Susan Yost, a registered 
nurse at the nearby downtown facility, Norton Hospital, to find 
out more details and to locate someone to be interviewed by the 
local Louisville, Kentucky, news
paper, the Courier-Journal, about the matter.  Two days la
ter, on February 25, Yost re-
ceived a written warning for her activities in this regard, a dis-
cipline, as noted, found unlawful by Judge Wagman whose 
decision was, thereafter, adopted by the Board.  A day before, 
on February 24, the Courier-Journal published an article about 
Norton™s decision to outsource the housekeeping operations 
which included an interview with Wilma McCombs and de-
scribed her predicament as a longtime employee who stood to 
lose her seniority and suffer a 
reduction in pay and benefits. 
McCombs and the other displaced Audubon environmental 
service department people were instructed by the Respondent to 
deal with human resource department employee Delores White 
in seeking to fill open positions at Norton.  McCombs repeat-
edly told White that she, McCombs, wanted any position that 
she was qualified for, so long as it was a full-time position (in 
Norton parlance, a 1.0 position).  Thereafter, McCombs, who 
would learn of job openings through the job postings in human 
resources, began submitting appli
cations and requests for trans-fer within the Norton system.  When she did so, White would 
advise her that her application w
ould remain on file for 2 years, 
and that the employee need not
 submit further applications.  NORTON AUDUBON HOSPITAL 327After becoming a Crothall employee, and, unable to secure a 
position which would return her to the Norton system, 
McCombs took advantage of Norton™s offer to pay for certified 
nursing assistant training for displaced environmental service 
employees.  She received a certification from the State of Ken-
tucky in June, 1999.  In McCombs™ personnel file at Norton 
appears the evaluation of her instructor, noting that she was a 
ﬁconscientious student, worked ha
rd & mastered course mate-
rial easily.ﬂ  Following certification, beginning July 19, 1999, 

McCombs, working from the Norton job postings, submitted 
numerous applications for open certified nursing assistant posi-
tions (as noted, dubbed patient car
e attendant and, or, patient support associate positions).   Again, she was told that the ap-
plications stayed on file for 2 years.  Through electronic mail to 
White and others at Audubon, Mc
Combs continually asserted 
her desire for a Norton job, nursing or non-nursing, as long as it 

was full-time.  She received no offers.  On January 31, 2000, 
McCombs, by electronic mail, as
ked White to explain why her 
e-mail communications concerning job opportunities go unan-

swered while full-time nursing assistant positions in the hospi-
tal are filled by individuals having no experience, no certifica-
tion, no seniority and who are not
 students.  In this regard, McCombs specified individuals by name.  She received no 

response. McCombs enjoyed a spotless work performance record while 
employed by Norton.  Yet, she 
was not offered an aide position despite the Respondent™s continued, often heavy, need for full-
time aides during the August 1999, to September, 2000, period 
as reflected in the job posti
ngs, numerous newspaper adver-tisements run by Norton, inte
rnal correspondence and the run-
ning of a job fair in February, 2000.  It is undisputed that, 
throughout the relevant time-frame, Audubon experienced a 
very severe retention problem 
with the certified nursing assis-
tants it hired. On two occasions, McCombs was able to secure an interview 
relating to an open aide position.  Thus, on September 23, 1999, 
clinical manager Kim Blair chose to interview McCombs for a 

32-hour per week aide position (a .8 position) despite 
McCombs™ repeated expressions of her need for a full time 
(1.0) job, only, and the availability of such positions.  Blair did 
not offer the aide position to McCombs because, Blair testified, 
McCombs ﬁdid not interview well,ﬂ seemed disinterested, 
evaded answering questions and was seeking to protect her salary, established by Norton, ag
ainst diminution by Crothall.  
Later, on October 6, 1999, McCombs was interviewed for an 
aide position by statutory supervisor Tammy McClanahan.  
According to McClanahan™s testimony, McCombs stated at the 
interview that she wanted to become a nursing assistant in order 
to avoid losing her Norton benefits and Norton seniority.  
McClanahan decided, she testified, not to offer a job to 
McCombs because she, McClanahan, wanted someone who had 
a love of patient care and not someone who just wanted to 
maintain benefits and seniority. 
It is curious that, despite its critical problem with respect to 
the retention of aides, both Blair and McClanahan claimed to 
hold against McCombs her desire to protect her seniority, sal-
ary and benefits by returning to the Norton system, where she 
clearly intended to stay.  In any event, neither of those supervi-
sors impressed me as entirely tr
uthful witnesses and their re-spective testimony in this 
regard is not credited. In June, 2000, Norton terminated its relationship with 
Crothall and the environmental service department, with its 60 
employees, including McCombs, was reinstated as a Norton 
department.  By this process,
 McCombs returned as a Norton 
employee.  Only after her return
, in September, 2000, was she, 
for the first time, offered a 1.0 
aide position, indeed, after an interview conducted by Blair.  McCombs accepted the offer 
but, later, changed her mind and declined it. In addition to those transferred within the Norton system to 
fill open full-time aide jobs during the period August 11, 1999, 
to June 19, 2000, some 23 individuals were newly hired in that 
time-frame into 1.0 patient support associate jobs at Audubon 
Hospital.  This, at a time when the Respondent had committed 
itself to giving preference to qualified displaced environmental 
service people.  At the least, ei
ght of the new hires, demonstra-bly, had lesser qualifications than McCombs.  Thus, Kelly 

Bohannon, hired on August 15, 1999, lacked nursing assistant certification or experience, hospital experience generally, and 
Norton seniority, albeit, she had worked at Audubon for a pe-
riod of 1 month, in orientati
on, some years before; Shelia 
Buehner, hired on June 18, 2000, lacked nursing assistant certi-fication or experience, hospital experience generally, and Nor-
ton seniority; Mary Jo Crosle
y, hired on February 27, 2000, 
lacked nursing assistant certification or experience, hospital 
experience generally, and Norton seniority; Sabrina Green, 
hired October 24, 1999, lacked nursing assistant certification 
and Norton seniority; John Harper
, hired February 13, 2000, a 
heating, ventilating and air-conditioning mechanic, lacked nurs-
ing assistant certification or experience, hospital experience 
generally, and Norton seniority; Rebecca Heschke, hired Feb-
ruary 1, 2000, whose experience 
was as a salesclerk and cash-
ier, lacked nursing assistant certification or experience, hospital 
experience generally, and Nort
on seniority (in 1998, Heschke 
very briefly attended nursing sc
hool, but dropped out); Jennifer Pugh, hired April 16, 2000, lacked nursing assistant certifica-

tion or experience, hospital experience generally, and Norton 
seniority; Temeka Wilkerson, hi
red April 9, 2000, lacked nurs-
ing assistant certification or experience, hospital experience 
generally, and Norton seniority (indeed, Wilkerson was a 
Crothall employee, a housekeeper, 
not previously employed at 
Norton). As shown, during the relevant period, the Respondent was 
hiring 1.0 patient support associates and the applicant, Wilma 
McCombs, very successfully ha
d completed training covering the requirements of the position.
  McCombs was a highly moti-
vated union activist in the forefront  of NPO™s campaign for 
recognition, and the Respondent knew it.  As rendered clear in this and earlier cases, the hosp
ital harbored a high degree of 
antiunion animus and has demonstrated a willingness to oppose 
the NPO by unlawful means.  In these circumstances, the infer-
ence amply is warranted that Norton denied employment as a 
patient support associate to Mc
Combs for discriminatory rea-
sons. In the face of the General Counsel™s very strong prima facie 
case of unlawful refusal to employ McCombs in the position in 
question, the Respondent has not shown, by credible record 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 328evidence, that it would have denied employment as a nursing 
aide to McCombs, even absent her protected conduct. Thus, Norton has not demonstrated that McCombs lacked the qualifi-

cations required to fill the ope
n positions, or that those who were hired had superior qualifications.  Rather, the record evi-
dence shows that, at a time when Audubon Hospital was com-
mitted to granting preference to qualified displaced environ-
mental service aides, it chose 
to hire from outside the Norton system, into 1.0 nursing aide jobs
, at least 8 individuals with clearly lesser qualifications, in some cases, without any dis-
cernable qualifications.  In this 
regard, I note the portions of the Respondent™s internal communications, set forth, above, show-
ing its concern that those in nur
sing aide jobs were ﬁvulnerable to the union message.ﬂ  Indeed, once the outsourcing relation-
ship with Crothall had ended, and the environmental service 
employees, including McCombs, had been returned to the Nor-
ton payroll, so that McCombs was, in any event, back as a Nor-
ton employee and able to spread the NPO message, then, and 
not before then, the Respondent offered to McCombs one of its 
many open full-time patient support associate jobs. 
Under the test to be utilized in discriminatory refusal to hire 
cases, as enunciated by the Board,
7 the record evidence in this 
case compels the conclusion that, between mid-August, 1999, 
and mid-September, 2000, the Respondent refused to hire 
McCombs into a full-time patient support associate position 
because of her union and other protected concerted activities.  
The Respondent thereby violated Section 8(a)(3) and (1) of the 
Act.8IV.  THE EFFECTS OF THE UNFAIR LABOR PRACTICES  UPON COMMERCE The activities of the Respondent set forth in section III, 
above, occurring in connection with its operations described in Section I, above, have a close, 
intimate and substantial relation to trade, traffic and commerce among the several states and 
tend to lead to labor disputes burdening and obstructing com-
merce and the free flow of commerce. 
V.  THE REMEDY Having found that the Respondent has engaged in certain un-fair labor practice conduct in violation of Section 8(a)(3) and (1) of the Act, I shall recommend that it be ordered to cease and 
desist therefrom and to take cer
tain affirmative action designed to effectuate the policies of the Act. CONCLUSIONS OF LAW 1.  Norton Healthcare, Inc. d/b/a Norton Audubon Hospital is 
an employer engaged in commer
ce, and in operations affecting 
commerce, within the meaning of Section 2(2), (6) and (7) of 
the Act, and a health care ins
titution within the meaning of 
Section 2(14) of the Act. 2.  Nurses Professional Organization, affiliated with the 
United Nurses of America, American Federation of State, 
County and Municipal Employees
, AFLŒCIO, is a labor or-ganization within the meaning of Section 2(5) of the Act.                                                           
                                                           
7 See FES, 331 NLRB 9 (2000). 
8 See also Glenn™s Trucking Co.
, 332 NLRB 880 (2000). 
3.  By advising an employee th
at discussions regarding the 
Union were prohibited during wo
rktime, while other non-work related discussions were permitted, and by interrogating an 
employee regarding her union symp
athies and those of other employees, the Respondent has engaged in unfair labor practice 

conduct within the meaning of Section 8(a)(1) of the Act. 
4.  By failing and refusing,
 between August 11, 1999 and mid-September, 2000, to employ Wilma McCombs as a patient 
support associate, because of her activities on behalf of the 
Union and because of her other 
protected concerted activities, the Respondent has engaged in
 unfair labor practice conduct within the meaning of Section 
8(a)(3) and (1) of the Act. 5.  The aforesaid unfair labor practices affect commerce 
within the meaning of Secti
on 2(6) and (7) of the Act. Upon the foregoing findings of fact, and conclusions of law, 
and pursuant to Section 10(c) of the Act, I hereby issue the 
following recommended:9ORDER The Respondent, Norton Healthcare, Inc. d/b/a Norton 
Audubon Hospital, Louisville, Kentucky, its officers, agents, 
successors and assigns, shall: 1.  Cease and desist from: (a) Advising employees that di
scussions regarding the Union 
are prohibited during worktime, while other non-work related 
discussions are permitted, and 
interrogating employees regard-
ing their union sympathies and those of other employees. 
(b) Refusing to employ individua
ls in patient support associ-
ate positions because of their union activities or other protected 

concerted activities. (c) In any like or related manne
r, interfering with, restraining or coercing employees in the exercise of their rights guaranteed 
in Section 7 of the Act. 2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act: (a) Offer to Wilma McCombs a full-time (1.0) patient sup-
port associate position or, if that position no longer exists, a 
substantially equivalent position, without prejudice to her sen-
iority or any other rights or privileges. 
(b) Make Wilma McCombs whole for any loss of earnings 
and other benefits suffered as 
a result of the discrimination against her.  Backpay shall be computed as prescribed in 
F. W. Woolworth Co., 90 NLRB 289 (1950), with interest as com-
puted in New Horizons for the Retarded
, 283 NLRB 1173 (1987). (c) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to analyze the amount of backpay 
due under the terms of this Order.  9 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findi
ngs, conclusions and recommended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 NORTON AUDUBON HOSPITAL 329(d) Within 14 days after service by the Region, post at its fa-
cilities in Louisville, Kentucky, copies of the attached notice 
marked ﬁAppendix.ﬂ10  Copies of the notice, on forms provided 
by the Regional Director for Region 9, after being signed by the 

Respondent's authorized representative, shall be posted by the 
Respondent and maintained for 60 consecutive days, in con-
spicuous places, including all places where notices to employ-
ees are customarily posted.  Reas
onable steps shall be taken by 
                                                          
 10 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
the Respondent to ensure that the notices are not altered, de-
faced or covered by any other material. In the event that during 
the pendency of these proceedings, the Respondent has gone 
out of business or closed the facility involved in these proceed-
ings, the Respondent shall duplicate and mail, at its own ex-
pense, a copy of the notice to all current employees and former 
employees employed by the Re
spondent at any time since Au-
gust 11, 1999. (e) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official, 
on a form provided by the Region, attesting to the steps that the 
Respondent has taken to comply. 
  